Exhibit 10.6

 



SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT is made as of December 27, 2012, by and among
Lenco Mobile Inc. (the “Company”), a corporation organized under the laws of the
State of Delaware, with its principal offices at 2025 First Avenue, Suite 320,
Seattle, WA 98121 the purchaser whose name and address is set forth on the
signature page hereof (the “Purchaser”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

1.             Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of up to
100,000 shares (the “Shares”) of Series A Convertible Preferred Stock, par value
$0.001 per share, of the Company having the rights, preferences and privileges
set forth in the Series A Convertible Preferred Stock certificate of designation
(which was filed with the Delaware Secretary of State on September 22, 2010)
(the “Certificate of Designation”) and the certificate of amendment to the
Certificate of Designation (which was filed with the Delaware Secretary of State
on December 23, 2011) (the “Certificate of Amendment”), each of which are
attached hereto as Exhibit A.

Agreement to Sell and Purchase the Shares. At the Closing (as defined in
Section 2.1), the Company will sell to the Purchaser, and the Purchaser will buy
from the Company, upon the terms and conditions hereinafter set forth, the
number of Shares (at the purchase price) shown below.

Number of Shares

to Be Purchased

 



Price Per Share

In Dollars

 



Aggregate

Price

    $   $          

The Company proposes to enter into this same form of purchase agreement with
certain other investors (the “Other Purchasers”) and expects to complete sales
of the Shares to them. The Purchaser and the Other Purchasers are hereinafter
sometimes collectively referred to as the “Purchasers,” and this Agreement and
the agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements.”

2.             Closing and Delivery of the Shares.

2.1              Closing. The initial purchase and sale of the Shares shall
occur (the “Closing”) as soon as practicable after the execution of the
Agreements by the Company and the Purchasers purchasing Shares at the Closing at
the time and date (the “Closing Date”) and at such location as shall be
determined by the Company. The Company will promptly notify the Purchasers
purchasing Shares at the Closing of the date, place and time of the Closing by
facsimile transmission or otherwise.

 

 

 

2.2              Delivery of the Shares. At the Closing, the Company shall
deliver to the Purchaser (or to its designated representative) one or more stock
certificates registered in the name of the Purchaser, or in such nominee
name(s) as designated by the Purchaser in writing, representing the number of
Shares set forth in Section 0 above and bearing the legend specified in
Section 4.7 hereof referring to the fact that the Shares were sold in reliance
upon the exemption from registration under the Securities Act of 1933, as
amended (the “Securities Act”) provided by Section 4(2) thereof and Rule 506
thereunder. The name(s) in which the stock certificates are to be registered are
set forth in the Stock Certificate Questionnaire attached hereto as Exhibit B.

2.3              Conditions to Closing.

   2.3.1        The Company’s obligation to complete the purchase and sale of
the Shares and deliver such stock certificate(s)  to the Purchaser at the
Closing shall be subject to the following conditions, any one or more of which
may be waived by the Company: (i) receipt by the Company of same-day funds in
the full amount of the purchase price for the Shares being purchased hereunder;
(ii) completion of the purchases and sales under the Agreements with all of the
Other Purchasers; and (iii) the accuracy of the representations and warranties
made by the Purchaser and the fulfillment of those undertakings of the Purchaser
to be fulfilled prior to the Closing; and (iv) receipt by the Company of a
completed version of Exhibit B and Exhibit C-1 or C-2 (as applicable) attached
hereto.

   2.3.2        The Purchaser’s obligation to accept delivery of such stock
certificate(s)  and to pay for the Shares evidenced thereby shall be subject to
the following conditions: (i) the accuracy in all material respects of the
representations and warranties made by the Company herein and the fulfillment in
all material respects of those undertakings of the Company to be fulfilled prior
to Closing, and (ii) receipt of a certificate signed by the Secretary of the
Company to which is attached a true, complete and correct copy of each of the
amended and restated certificate of incorporation of the Company, the amended
and restated bylaws of the Company and certain resolutions of the Board of
Directors of the Company, to the effect that: (1) no document with respect to
any amendment to the certificate of incorporation of the Company has been filed
in the office of the Delaware Secretary of State since, and no action has been
taken or, to the best knowledge of the Secretary of the Company, is contemplated
by the Board of Directors or the stockholders of the Company, for the purpose of
effecting any such amendment or the dissolution, merger or consolidation of the
Company, (2) no proposal for any amendment, repeal or other modification to the
amended and restated bylaws of the Company has been taken or is currently
pending before the Board of Directors or stockholders of the Company and (3) the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement have not been altered, amended or
superseded and remain in full force and effect as of the date hereof and the
Closing Date. The Purchaser’s obligations hereunder are expressly not
conditioned on the purchase by any or all of the Other Purchasers of the Shares
that they have agreed to purchase from the Company.

3.          Representations, Warranties and Covenants of the Company. Except as
otherwise described in the Company’s periodic reports on Forms 10-Q and 10-K and
in the Company’s current reports on Form 8-K as filed by the Company with the
Securities and Exchange Commission (the “SEC”) since December 31, 2010 (the “SEC
Documents”) and the Company’s Private Placement Memorandum dated September 21,
2011 (collectively, with the SEC Documents, including the documents incorporated
by reference therein, the “Company Information”), which qualify the following
representations and warranties in their entirety, the Company hereby represents
and warrants to, and covenants with, the Purchaser, as follows:

2

 

 

3.1              Organization and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect (as
defined herein) on the Company. All of the subsidiaries of the Company (the
“Subsidiaries”) are listed on Exhibit 21.1 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2011 (the “Form 10-K”) along with each
subsidiary’s jurisdiction of incorporation. Each Subsidiary is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have a material adverse effect on the
condition (financial or otherwise), assets, properties, business, prospects or
results of operations of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or materially and adversely impair the Company’s ability to
perform its obligations under this Agreement (a “Material Adverse Effect”).

3.2              Authorized Capital Stock. Except as disclosed in Schedule 4.2
hereto, the Company had authorized, issued and outstanding capital stock as set
forth in Schedule 4.2 as of the date set forth therein. The issued and
outstanding shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities.
Except as disclosed in Schedule 4.2, the Company does not have outstanding any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into or exchangeable
or exercisable for, or any contracts or commitments to issue or sell, shares of
its capital stock. Except as set forth on Schedule 4.2 hereto, and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of Common Stock or other
securities pursuant to any provision of this Agreement will not give rise to any
preemptive rights or rights of first refusal, co-sale rights or any other
similar rights on behalf of any person or result in the triggering of any
anti-dilution or other similar rights. With respect to each Subsidiary, (i) the
Company owns 100% of the Subsidiary’s capital stock (except for directors’
qualifying shares), (ii) all the issued and outstanding shares of the
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with applicable
federal and state securities laws, were not issued in violation of or subject to
any preemptive rights or other rights to subscribe for or purchase securities,
and (iii) there are no outstanding options to purchase, or any preemptive rights
or other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
the Subsidiary’s capital stock or any such options, rights, convertible
securities or obligations.

3

 



3.3              Issuance, Sale and Delivery of the Shares. The Shares have been
duly authorized and, when issued, delivered and paid for in the manner set forth
in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable. No stockholder of the Company has any right to require the
Company to register the sale of any shares owned by such stockholder under the
Securities Act in the Registration Statement. No further approval or authority
of the stockholders or the Board of Directors of the Company will be required
for the issuance and sale of the Shares to be sold by the Company as
contemplated herein.

3.4              Due Execution, Delivery and Performance. The Company has full
legal right, corporate power and authority to enter into the Agreements and
perform the transactions contemplated hereby and thereby. The Agreements have
been duly authorized, executed and delivered by the Company. The making and
performance of the Agreements by the Company and the consummation of the
transactions herein and therein contemplated will not violate any provision of
the organizational documents of the Company and will not result in the creation
of any lien, charge, security interest or encumbrance upon any assets of the
Company pursuant to the terms or provisions of, or will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any agreement, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which the Company or any Subsidiary is a party or by which the Company or its
properties, or any Subsidiary or such Subsidiary’s properties, may be bound or
affected and in each case which would have a Material Adverse Effect or, to the
Company’s knowledge (which, as used herein, in each instance shall mean the
actual knowledge of the Company’s chief executive officer or chief financial
officer), any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental body applicable to the Company or any Subsidiary or any of their
respective properties. No consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
Blue Sky laws and federal securities laws applicable to the offering of the
Shares. Upon their execution and delivery, and assuming the valid execution
thereof by the respective Purchasers, the Agreements will constitute valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

3.5              Offering Materials. The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC since December 31, 2010, pursuant to the reporting requirements of the
Securities Exchange Act of 1934 (the “Exchange Act”). True and complete copies
of the SEC Documents have been posted on the SEC’s EDGAR website. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents. The SEC Documents, taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

4

 



3.6              Accountants. Peterson Sullivan LLP are the Company’s
independent accountants as reported in the Company’s Form 8-K filed March 1,
2012 and as required by the Securities Act and the rules and regulations
promulgated thereunder (the “Rules and Regulations”).

3.7              Contracts. All agreements that were required to be filed as
exhibits to the SEC Documents under Item 601 of Regulation S-K (collectively,
the “Material Agreements”) to which the Company or any Subsidiary of the Company
is a party, or the property or assets of the Company or any Subsidiary of the
Company are subject, have been filed as exhibits to the SEC Documents. All
Material Agreements are valid and enforceable against the Company or one of its
Subsidiaries, as the case may be, in accordance with their respective terms,
except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting creditors’
and contracting parties’ rights generally, and (ii) as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws. Neither the Company nor any of its Subsidiaries is in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except in each case, for such breaches or
defaults as would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries has received a notice of
termination nor is the Company otherwise aware of any threats to terminate any
of the Material Agreements.

3.8              No Defaults. Except as disclosed in the Company Information as
to defaults, violations and breaches which individually or in the aggregate
would not be expected to have a Material Adverse Effect, the Company is not in
violation or default of any provision of its certificate of incorporation or
bylaws, or other organizational documents, or in breach of or default with
respect to any provision of any agreement, judgment, decree, order, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which it is a party or by which it or any of its properties are bound; and
there does not exist any state of fact which, with notice or lapse of time or
both, would constitute an event of default on the part of the Company as defined
in such documents, except such defaults which individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect.

3.9              No Actions. There are no legal or governmental actions, suits
or proceedings pending or, to the Company’s knowledge, threatened to which the
Company or any Subsidiary is or may be a party or of which property owned or
leased by the Company or any Subsidiary is or may be the subject, or related to
environmental or discrimination matters, or instituted by the SEC, The NASDAQ
Stock Market LLC, any state securities commission or other governmental or
regulatory agency, which actions, suits or proceedings, individually or in the
aggregate, might prevent or might reasonably be expected to materially and
adversely affect the transactions contemplated by this Agreement or result in a
material adverse change in the condition (financial or otherwise), assets,
properties, business, prospects or results of operations of the Company (a
“Material Adverse Change”); and no labor disturbance by the employees of the
Company or any Subsidiary exists or, to the Company’s knowledge, is imminent
which might reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any Subsidiary is a party to or subject to the provisions of any
material injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental body.

5

 



3.10          Properties. Each of the Company and its Subsidiaries has good and
marketable title to all the properties and assets reflected as owned by it in
the consolidated financial statements included in the SEC Documents, subject to
no lien, mortgage, pledge, charge or encumbrance of any kind except (i) those,
if any, reflected in such consolidated financial statements (including the notes
thereto), or (ii) those which are not material in amount and do not adversely
affect the use made and proposed to be made of such property by the Company.
Such leased properties are held under valid and binding leases, with such
exceptions as are not materially significant in relation to its business. The
Company or a Subsidiary owns or leases all such properties as are necessary to
its operations as now conducted.

3.11          No Material Change. Since September 30, 2011 and except as
contemplated by or disclosed in the Company Information, neither the Company nor
any Subsidiary has incurred any material liabilities or obligations, indirect,
or contingent, or entered into any material verbal or written agreement or other
transaction which is not in the ordinary course of business or which could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) neither the Company nor any Subsidiary has sustained any
material loss or interference with its respective businesses or properties from
fire, flood, windstorm, accident or other calamity not covered by insurance;
(iii) the Company has not paid or declared any dividends or other distributions
with respect to its capital stock and neither the Company nor any Subsidiary is
in default in the payment of principal or interest on any outstanding debt
obligations; (iv) there has not been any change in the capital stock of the
Company other than the sale of the Shares hereunder and shares or options issued
pursuant to employee equity incentive plans or purchase plans approved by the
Company’s Board of Directors, or indebtedness material to the Company (other
than in the ordinary course of business); and (v) there has not been any
Material Adverse Change.

3.12          Intellectual Property. The Company or a Subsidiary owns or
possesses adequate rights to use the inventions, patent applications, patents,
patent rights, trademarks (both registered and unregistered), service marks,
tradenames, copyrights, trade secrets and know-how necessary for the conduct of
the Company’s and its Subsidiaries’ businesses as currently conducted
(collectively, the “Intellectual Property”), except where the failure to
currently own or possess such Intellectual Property would not have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any notice
of, and has no knowledge of, any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, none of the patent rights owned or licensed by the Company or any
Subsidiary are unenforceable or invalid.

3.13          Compliance. The Company has not been advised, and has no reason to
believe, that it is not conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, all applicable local, state
and federal environmental laws and regulations; except where failure to be so in
compliance would not have a Material Adverse Effect.

6

 



3.14          Taxes. The Company has filed all necessary federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and the Company has no knowledge of a tax deficiency which has
been or might be asserted or threatened against it which could have a Material
Adverse Effect.

3.15          Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Shares to be sold to the Purchaser hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

3.16          Accounting Controls. Except as disclosed in the Company
Information, the Company maintains a system of accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the
United States and to maintain accountability for assets, (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

3.17          Investment Company. The Company is not an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

3.18          No General Solicitation; Offering Materials. Neither the Company,
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D promulgated under the Securities Act) in connection with
the offer or sale of the Shares. The Company has not distributed and will not
distribute prior to the Closing Date any offering material in connection with
the offering and sale of the Shares other than the Private Placement Memorandum
or any amendment or supplement thereto. The Company has not in the past nor will
it hereafter take any action to sell, offer for sale or solicit offers to buy
any securities of the Company which would bring the offer, issuance or sale of
the Shares, as contemplated by this Agreement, within the provisions of
Section 5 of the Securities Act, unless such offer, issuance or sale was or
shall be within the exemptions of Section 4 of the Securities Act.

3.19          Insurance. The Company maintains insurance of the types and in the
amounts that the Company reasonably believes is adequate for its business,
including, but not limited to, insurance covering all real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.

7

 



3.20          Corrupt Practices. Neither the Company nor, to the knowledge of
the Company, any agent or other person acting on behalf of the Company, have
(i) directly or indirectly, used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company or made by any person acting on its behalf and of which the
Company is aware in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.

3.21          Transactions with Affiliates. Except as disclosed in the Company
Information, none of the officers or directors of the Company and, to the
Company’s knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

3.22          Employee Relations. The Company is not involved in any union labor
dispute, nor, to the Company’s knowledge, is any such dispute threatened. The
Company is not a party to a collective bargaining agreement, and the Company
believes that its relations with its employees are good. No executive officer
(as defined in Rule 501(1) of the Securities Act) of the Company has notified
the Company that such officer intends to leave the employ of the Company or
otherwise terminate such officer’s employment with the Company. To the Company’s
knowledge, no employee of the Company, as a consequence of his employment by the
Company is, or is now expected to be, in violation of any material term of any
agreement, covenant or contract (including any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant with any previous employer), and the continued employment of each such
employee by the Company will not subject the Company to any liability with
respect to any of the foregoing matters.

3.23          Application of Takeover Protection. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not impose any restriction on any Purchaser, or create in any party (including
any current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.

3.24          No Integrated or Aggregated Offering. Neither the Company, nor any
person acting on its behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the offering of Shares contemplated by this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act.

8

 



4.             Representations, Warranties and Covenants of the Purchaser. The
Purchaser hereby represents and warrants to, and covenants with, the Company,
effective as of the Closing Date, as follows:

4.1              Investment Representations and Covenants. The Purchaser
represents and warrants to, and covenants with, the Company that: (i) the
Purchaser is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company, and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Shares; (ii) the Purchaser is
acquiring the number of Shares set forth in Section 0 above in the ordinary
course of its business and for its own account for investment only and with no
present intention of distributing any of such Shares or any arrangement or
understanding with any other persons regarding the distribution of such Shares
within the meaning of Section 2(11) of the Securities Act; (iii) the Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Shares except in compliance with the Securities Act and
the Rules and Regulations promulgated thereunder; (iv) the Purchaser has
completed or caused to be completed the Stock Certificate Questionnaire attached
hereto as Exhibit B and the Certificate attached hereto as Exhibit C-1 or C-2,
as applicable, and the answers thereto are true and correct as of the date
hereof; (v) the Purchaser has, in connection with its decision to purchase the
number of Shares set forth in Section 0 above, relied solely upon the Company
Information and the representations and warranties of the Company contained
herein; (vi) the Purchaser understands that neither the Company nor any other
person is under any obligation to register the resale of the Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder; and (vii) the Purchaser is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act.

4.2              No General Solicitation. The Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or any other
general solicitation or general advertisement. Prior to the time that the
Purchaser was first contacted by the Company, such Purchaser had a pre-existing
and substantial relationship with the Company.

4.3              Authorization; Validity of Agreement. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) upon the execution and delivery of this Agreement, this
Agreement shall constitute a valid and binding obligation of the Purchaser
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

9

 



4.4              Requirements of Foreign Jurisdictions. The Purchaser
acknowledges, represents and agrees that no action has been or will be taken in
any jurisdiction outside the United States by the Company that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares, in any jurisdiction outside the United
States where action for that purpose is required. Each Purchaser outside the
United States will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers the Shares
or has in its possession or distributes any offering material, in all cases at
its own expense.

4.5              Restriction on Short Sales and Hedging. Neither the Purchaser,
directly or indirectly, nor any person acting on behalf of or pursuant to any
understanding with the Purchaser, has engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving any of the Company’s securities) since the time that such Purchaser
was first contacted by the Company or any other person regarding an investment
in the Company. The Purchaser covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with the Purchaser will engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

4.6              Compliance with Non-Disclosure Agreement. The Purchaser has
fully complied with and has not breached any of its covenants or representations
in any non-disclosure agreement, confidentiality agreement or like agreement
(collectively, an “NDA”) entered into between the Purchaser and the Company or
any of the Company’s affiliates. Purchaser acknowledges and agrees that any such
NDA shall continue in full force and effect following the date of this Agreement
and the Closing in accordance with the terms of such NDA.

4.7              No Legal, Tax or Investment Advice. The Purchaser understands
that nothing in this Agreement or any other materials presented to the Purchaser
in connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Shares.

4.8              Restrictive Legend. The Purchaser understands that the Shares
and any shares of Common Stock into which the Shares are convertible may bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for the Shares and
shares of Common Stock into which the Shares are convertible):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL OR OTHER EVIDENCE,
IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY AND ITS
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

10

 



5.                  Survival of Representations, Warranties and Agreement.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchaser herein and in the certificates for the Shares delivered pursuant
hereto shall survive the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor.

6.                  Broker’s Fee. Each of the parties hereto hereby represents
that, on the basis of any actions and agreements by it, there are no brokers or
finders entitled to compensation in connection with the sale of the Shares to
the Purchaser.

7.                  Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, facsimile (with receipt confirmed by telephone)
or nationally recognized overnight express courier postage prepaid, and shall be
deemed given when so mailed and shall be delivered as addressed as follows:

7.1.1        if to the Company, to:

Lenco Mobile Inc.

2025 First Avenue, Suite 320

Seattle, WA 98121

Attention: CFO

 

With copy to:

Lenco Mobile Inc.

2025 First Avenue, Suite 320

Seattle, WA 98121

Attention: General Counsel

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

7.1.2        if to the Purchaser, at its address as set forth on the signature
page of this Agreement, or at such other address or addresses as may have been
furnished to the Company in writing.

8.                  Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and Purchaser.

9.                  Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

11

 



10.              Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

11.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Washington, without giving
effect to the principles of conflicts of laws.

12.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

13.              Independent Nature of Purchasers’ Obligations and Rights. No
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under the Agreements. Nothing contained herein and no
action taken by any Purchaser pursuant to the Agreements shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group, or are deemed affiliates (as such term is
defined under the Exchange Act) with respect to such obligations or the
transactions contemplated by this Agreement or the other Agreements. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of the Agreements, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.

14.              Fees and Expenses. Except as expressly set forth herein to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of their applicable Shares.

[SIGNATURES FOLLOW ON THE NEXT PAGE]

 

12

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

  LENCO MOBILE INC.   By:       Name:  Matthew Harris     Title:  Chief
Executive Officer

 

 

Print or Type:       Name of Purchaser     (Individual or Institution):        
        Name of Individual representing     Purchaser (if an Institution):      
          Title of Individual representing     Purchaser (if an Institution):  
              Signature by:     Individual Purchaser or Individual    
representing Purchaser:              

 

          Address:      
Telephone:      
Telecopier:    

 

 



13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-1

 



14

 